FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                    June 10, 2014
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                    Clerk of Court
                                   TENTH CIRCUIT


 CHRISTOPHER CARR,

          Petitioner-Appellant,

 v.                                               Nos. 14-1033 & 14-1034
                                              (D.C. Nos. 1:13-CV-01950-LTB &
 MIKE MILLER, Warden; THE                           1:13-CV-01951-LTB)
 ATTORNEY GENERAL OF THE                                  (D. Colo.)
 STATE OF COLORADO,

          Respondents-Appellees.



           ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before GORSUCH, MURPHY, and HOLMES, Circuit Judges.



      After Christopher Carr found himself convicted of various state charges

stemming from acts of forgery and theft, he sought relief on direct appeal and in

state habeas proceedings. When those avenues proved fruitless he turned to

federal court, filing a petition under 28 U.S.C. § 2254. The district court denied

relief and it is this result Mr. Carr now seeks to appeal.

      To obtain the right to appeal Mr. Carr must first win a certificate of


      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
appealability. To accomplish that he must make “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). That, however, he has

not done. As the district court explained, the bulk of Mr. Carr’s claims are

clearly barred by the statute of limitations. Petitions for relief under § 2254 must

be made within one year from, as pertinent here, “the date on which the judgment

[of conviction] became final.” 28 U.S.C. § 2244(d)(1)(A). As the district court

noted, the latest of Mr. Carr’s convictions became final on April 8, 2002. Mr.

Carr filed his federal habeas petition on July 22, 2013, more than ten years after

his conviction became final. To be sure, the statutory limitations period is tolled

during the pendency of state post-conviction proceedings. 28 U.S.C.

§ 2244(d)(2). But Mr. Carr filed his first state habeas proceeding on November

17, 2003, well after the one-year limitations period expired. Mr. Carr’s

submission to this court identifies no fault in the district court’s analysis on any

of these scores. Neither does it present any argument as to why the limitations

period should be equitably tolled.

      Separate from his complaints about the processes leading to his state

convictions, Mr. Carr also claims that the state courts took too long to decide his

state habeas petition — longer than Colorado rules permit. And this, Mr. Carr

contends, violated his federal due process rights. But there is no federal due

process right to state collateral review. See Pennsylvania v. Finley, 481 U.S. 551,

557 (1987). And this court and others have long declined to find federal due

                                         -2-
process violations arising from delays in such optional state collateral

proceedings. See, e.g., Body v. Watkins, 51 F. App’x 807, 809-11 (10th Cir.

2002); Mason v. Meyers, 208 F.3d 414, 415-16 (3d Cir. 2000); Jackson v.

Duckworth, 112 F.3d 878, 879-80 (7th Cir. 1997); Montgomery v. Meloy, 90 F.3d

1200, 1206 (7th Cir. 1996). Neither in his submission to this court does Mr. Carr

identify any persuasive reason to question the wisdom of these decisions.

      The application for a COA and the request for leave to proceed in forma

pauperis are denied. This matter is dismissed. Mr. Carr is reminded of his

obligation to pay the filing fee in full.


                                            ENTERED FOR THE COURT



                                            Neil M. Gorsuch
                                            Circuit Judge




                                             -3-